

	

		IIA

		109th CONGRESS

		2d Session

		S. J. RES. 35

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2006

			Mr. Byrd introduced the

			 following joint resolution; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		JOINT RESOLUTION

		Proposing an amendment to the Constitution

		  of the United States to clarify that the Constitution neither prohibits

		  voluntary prayer nor requires prayer in schools.

	

	

		That the following article is

			 proposed as an amendment to the Constitution of the United States, which shall

			 be valid to all intents and purposes as part of the Constitution when ratified

			 by the legislatures of three-fourths of the several States within seven years

			 after the date of its submission by the Congress:

			

				—

					Nothing in this Constitution,

				including any amendment to this Constitution, shall be construed to prohibit

				voluntary prayer or require prayer in a public school, or to prohibit voluntary

				prayer or require prayer at a public school extracurricular

				activity.

					.

		

